DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner notes that the response of September 26, 2022 by applicant fails to address all of the objections of the Office Action of June 29, 2022, particularly the objected to the specification.  (This same deficiency was noted in regards to the response of June 13, 2022 as set forth in the Office Action of June 29, 2022.)  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive and maintain the objection, as set forth below.

Specification
The use of the term “Bitmojies”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comments
As previously noted the term “limiting member” – it is clear, in light of the specification and subsequently verified by applicant in the remarks of February 7, 2022, that shoulder (1016) as seen in figures 10-11, 13A-E and 15 and discussed in paragraph [0078] is said limiting member.  
As previously noted, regarding the terms “extension member” and “longitudinally extending member” – it is clear, in light of the specification and subsequently verified by applicant in the remarks of February 7, 2022, that elongated pin (1010) as seen in figures 10-11, 13A-C and 14A-15 and discussed in paragraph [0073] is said extension member and/or longitudinally extending member.  
For purposes of examination the examiner will interpret these terms as set forth above, since these interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Terminal Disclaimer
As previously noted, the terminal disclaimers filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/793,264 and 16/793,274 have been reviewed, accepted and recorded.

Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument centered on Huang failing to disclose or teach “wherein the cam creates the gap only in the hyperextended position” as required by claim 1, the examiner is unpersuaded.  Applicant argues that Huang has a gap in all positions.  The examiner assumes applicant is indicating the that the outer corner of element 4 is not in contact with the frame.  Applicant’s argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the examiner has included a 102 rejection based on Wang (of record) and a 103 rejection based on the combination of Huang and Wang since Wang teaches a gap that extends all the way to the outer corner of the temple only in the hyperextended position.
Regarding applicant’s argument centered on Huang failing to disclose or teach all of the limitations of claim 6 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang.
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Particularly, the examiner has included a teaching reference of Drlik (of record) that teaches the missing feature of the protrusion being away from the surface’s edges, as set forth below.
Regarding applicant’s arguments that claim 23 is further limiting, the examiner is unpersuaded.  applicant has in the remarks of September 26, 2022 provided a definition from Merriam-Webster Dictionary© as “corresponding in size, extent, amount, or degree.”  Applicant further argues that “Claim 22 does not provide the limitation of the recess corresponding in size of the protrusion.”  The examiner notes that the Merriam Webster definition gives four alternative ways to interpret commensurate, i.e. size, extent, amount, or degree.  Applicant’s argument narrowly uses only the word size.  However, the broadest reasonable interpretation also allows for corresponding in extent, amount, or degree.  The instant application specification paragraph [0076] in reference to figure 9A states: “The recess 1004 is commensurate in shape and size with the protrusion 1002, and which receives the protrusion 1002 when the left temple 125 is in the open (not hyperextended) position.”  Applicant’s argument improperly imports a limitation of size from the specification.  It has been held: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  Since the MPEP 2111.01 II directly guides away from importing narrow limitations from the specification when the claim language is broad the examiner is interpreting “commensurate” as proportional, adequate.  It is inherent that a recess that receives a protrusion to be proportional and/or adequate.  Since this is an inherent feature the claim fails to further limit the eyewear of claim 22.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 23 (depends from 22) “wherein the recess is commensurate with the protrusion” has clarity issues.  Claim 22 already requires the protrusion to be “configured to receive the protrusion.”  The specification has special definition or disavowal of scope concerning how the recess and protrusion are “commensurate.”  In such situations the MPEP 2111.01 indicates that words of a claim be given their “plain meaning,” unless such meaning is inconsistent with the specification.  The Random House Unabridged Dictionary© defines commensurate as proportional, adequate.  This definition establishes a plain meaning of “commensurate” and is consistent with the specification.  Using the Random House definition it is inherent that a recess that receives a protrusion to be proportional and/or adequate.  However, applicant has in the remarks of September 26, 2022 provided a definition from Merriam-Webster Dictionary© as “corresponding in size, extent, amount, or degree.”  Applicant further argues that “Claim 22 does not provide the limitation of the recess corresponding in size of the protrusion.”  The examiner notes that the Merriam Webster definition gives 4 alternative ways to interpret commensurate, i.e. size, extent, amount, or degree.  Applicant’s argument narrowly uses only the word size.  However, the broadest reasonable interpretation also allows for corresponding in extent, amount, or degree.  The instant application specification paragraph [0076] in reference to figure 9A states: “The recess 1004 is commensurate in shape and size with the protrusion 1002, and which receives the protrusion 1002 when the left temple 125 is in the open (not hyperextended) position.”  Applicant’s argument improperly imports a limitation from the specification.  It has been held: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  In light of applicant’s arguments and the specification it is unclear if one should interpret “commensurate” as proportional/adequate or as having a “corresponding size” (see remarks page 7) or having proportional “size and shape” as noted in paragraph [0076].  Since the MPEP 2111.01 II directly guides away from importing limitations from the specification when the claim language is broad the examiner is interpreting “commensurate” as proportional, adequate.  If applicant wishes to have a more limiting claim the examiner respectfully suggests “wherein the recess is commensurate in shape and size with the protrusion.”  However, given the claim construction for purposes of examination the examiner will use the broadest reasonable interpretation that is consistent with the specification and interpret the plain meaning of commensurate as proportional and/or adequate.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites “wherein the recess is commensurate with the protrusion.”  The Random House Unabridged Dictionary© defines commensurate as proportional, adequate.  It is inherent that a recess that receives a protrusion to be proportional and/or adequate.  Since this is an inherent feature the claim fails to further limit the eyewear of claim 22.  Applicant may cancel the claims, amend the claims (e.g. see suggestion above) to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US Patent 5,889,575, of record.
Regarding claim 1 Wang discloses eyewear (title e.g. figures 1-4), comprising: a frame (e.g. frame 2) including an end and an outer surface extending from the frame end (see figure 3); an optical member supported by the frame (implicit1 that an eyeglass lens frame supports a lens); a temple (e.g. temple 3) including a temple corner; a hinge coupled between the frame and the temple (see region around bolt 23), the hinge configured to allow rotation of the temple with respect to the frame (see figure 4); an extender (e.g. pivot connector 1) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figures 2 & 4); and a protrusion extending from a surface between the frame and the temple (e.g. extended plate 31), wherein the protrusion is configured to create a cam configured to create a gap between the temple corner and the frame proximate the frame outer surface in the hyperextended position (see figures 2 & 4), wherein the cam creates the gap only in the hyperextended position (comparing figures 2 and 3 one can see that the gap only exists in the hyperextended position). 
Regarding claim 6 Wang discloses eyewear (title e.g. figures 1-4), comprising: a frame (e.g. frame 2); an optical member supported by the frame (implicit2 that an eyeglass lens frame supports a lens); a temple (e.g. temple 3); a hinge coupled between the frame and the temple (see region around bolt 23), the hinge configured to allow rotation of the temple with respect to the frame (see figure 4); and an extender (e.g. pivot connector 1) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figures 2 & 4); wherein the extender comprises a slidable bushing (e.g. hollow plate 114 slides on extending rod 12) encompassed by the temple (see figures 1-4), the bushing encompassing a spring (e.g. spring 13 see figure 1). 
Regarding claim 7 Wang discloses the eyewear of claim 6, as set forth above.  Wang further discloses wherein the extender (e.g. 1) comprises an extension member (e.g. 12) coupled to the hinge (all parts are coupled together see figures 2-4), wherein the temple (e.g. 3) is configured to extend along the extension member when extended to the hyperextended position (see figures 2 & 4), wherein the bushing (e.g. 114) is configured to extend about the extension member (see figures 1-4).
Regarding claim 8 Wang discloses the eyewear of claim 6, as set forth above.  Wang further discloses wherein the spring (e.g. 13) is configured to enable the temple to radially extend from the hinge (see figures 2 & 4), and also create a bias force to retract the temple toward the hinge (inherent given structure and function).
Regarding claim 9 Wang discloses the eyewear of claim 6, as set forth above.  Wang further discloses wherein the spring (e.g. 13) is configured to compress against the bushing when the bushing is extended from the hinge (see figures 1-2 & 4), and create a bias force configured to retract the temple toward the hinge (inherent given structure and function).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Wang US Patent 5,889,575, of record.
Regarding claim 1 Huang discloses eyewear (title e.g. figures 3-5), comprising: a frame (e.g. lens frame 7) including an end and an outer surface extending from the frame end (see annotated figure 1 below); an optical member supported by the frame (implicit3 that an eyeglass lens frame supports a lens); a temple (e.g. combination of adjustable eyeglass bow 3) including a temple corner (see annotated figure 1 below); a hinge (e.g. spring-loaded connector means 5 including hinge piece 51) coupled between the frame and the temple (see figure 5), the hinge configured to allow rotation of the temple with respect to the frame (see figure 5); an extender (see figure 4 combination of bolt piece 52, compression spring 53, washer 54 & bushing 55) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figure 5), and a protrusion extending from a surface between the frame and the temple (see annotated figure 2 below), wherein the protrusion is configured to create a cam (see figure 5) configured to create a gap between the temple corner region and the frame proximate the frame outer surface in the hyperextended position, wherein the cam creates the gap only in the hyperextended position (see annotated figure 1 below).
[AltContent: textbox (inner frame surface)][AltContent: textbox (outer frame surface)][AltContent: textbox (protrusion)][AltContent: textbox (hyperextended position corner)][AltContent: textbox (temple)][AltContent: textbox (frame)]
    PNG
    media_image1.png
    439
    779
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Huang figure 5


[AltContent: textbox (temple corner)][AltContent: textbox (protrusion)][AltContent: oval]
    PNG
    media_image2.png
    266
    352
    media_image2.png
    Greyscale

Figure 2.  Annotated version of Huang figure 3.


Huang disclose the gap is in the temple corner region.  Huang does not disclose the gap created in the hyperextended position extends all the way to the edge of the temple corner.  
Wang teaches eyewear (title) including a similar hyperextending hinge (e.g. see figure 1) with a protrusion (e.g. extended plate 31) configured to create a cam configured to create a gap between the temple corner region and the frame proximate the frame outer surface in the hyperextended position (see figures 2 & 4); and further teaches the gap created in the hyperextended position extends all the way to the edge of the temple corner (see figure 3) which would be combining prior art elements according to known methods to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Huang to have the feature of the gap created in the hyperextended position extend all the way to the edge of the temple corner as taught by Wang since this would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 2 the combination of Huang and Wang disclose the eyewear of claim 1, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises an extension member (e.g. bolt 52) coupled to the hinge (e.g. via screw socket 512), wherein the temple (e.g. 2) is configured to extend along the extension member when extended to the hyperextended position (see figure 5).
Regarding claim 3 the combination of Huang and Wang disclose the eyewear of claim 2, as set forth above.  Huang further discloses wherein the extension member (e.g. 52) comprises an elongated member (e.g. 52).
Regarding claims 4-5 the combination of Huang and Wang disclose the eyewear of claim 2, as set forth above.  Huang further discloses it is further comprising a limit member configured to limit a travel distance of the temple along the extension member and wherein the limit member comprises a shoulder on the extension member (e.g. head on 52).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Wang US Patent 5,889,575, of record, and in further view of Cazalet US Patent Application Publication 2016/0048036, of record.
Regarding claim 10 the combination of Huang and Wang disclose the eyewear of claim 1, as set forth above.  Huang and Wang do not disclose or teach the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended.
Cazlet teaches an eyewear device (e.g. figure 1 device 105) including a hinge (e.g. hinge 150) connecting a temple (e.g. arm 110) and a frame (e.g. portion 108) and further teaches the temple has an electrical connector in the form of an FPC (paragraph [0032] e.g. figure 5 FPC board 510) with a service loop (e.g. service loop 512) that extends in the extended/open position and folds in the closed position (paragraph [0032]) for the purpose of allowing the device to operate in multiple positions (paragraph [0032]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by the combination of Huang and Wang to have the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended as taught by Cazalet, for the purpose of allowing the device to operate in multiple positions.

Insofar as they are understood claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Wang US Patent 5,889,575, of record, and in further view of Alcini 2016/0054585, of record.
Regarding claims 13 and 21 the combination of Huang and Wang disclose the eyewear of claim 1, as set forth above.  Huang and Wang do not disclose or teach it is further comprising a recess commensurate with the protrusion and configured to receive the protrusion when the temple is in an open position, as recited in claim 13, and wherein the temple comprises a temple surface, wherein the temple surface is positioned between the frame and the temple, wherein the temple surface comprises the recess, as recited in claim 21.
Alicini teaches similar eyewear (see figures 3-5) including a similar hinge structure (e.g. figures 10-11) between a temple (e.g. 36) and frame (e.g. 22) including a projection (e.g. projection 430) and further teaches a recess (e.g. detent 432) commensurate with the protrusion (appears to be proportional and/or adequate) that receives the projection in the open position (paragraph [0071] see figure 11) and for the detent to be on the temple surface (paragraphs [0014-15]) for the purpose of aligning the temple and frame and stabilizing the temple in the open position (paragraph [0071]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by the combination of Huang and Wang to have a recess in the temple surface commensurate with the protrusion and configured to receive the protrusion when the temple is in an open position as taught by Alcini for the purpose of aligning the temple and frame and stabilizing the temple in the open position.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Drlik foreign patent document DE2052269, of record.
Regarding claim 14 Huang disclose eyewear, (title e.g. figures 3-5), comprising: a frame (e.g. 7) including an end and an outer surface extending from the frame end (see annotated figure 1 above); an optical member supported by the frame (implicit4 that an eyeglass lens frame supports a lens); a temple (e.g. 3) including a temple corner (see annotated figure 2 above); a hinge coupled between the frame and the temple (e.g. 5 including 51), the hinge configured to allow rotation of the temple with respect to the frame (axiomatic); an extender (e.g. combination of 52, 53, 54 & 55) coupled to the hinge and configured to allow the temple to radially extend away from the hinge (see figure 5); and a protrusion extending from a surface having edges and disposed between the frame and the temple (see annotated figure 2 above), wherein the protrusion is configured to create a cam (see figure 5), and wherein the protrusion is spaced from the temple corner proximate the frame outer surface (see annotated figure 2 above showing space between the protrusion and the temple comer closest to the outer frame surface).
Huang does not disclose the protrusion extends from a midsection of a surface having edges and is spaced from each of the edges of the surface.  
Drlik teaches a spring hinge for spectacles (title e.g. figures 1-2 or 4-5) including a frame (e.g. spectacle frame 1 or 21); a temple (e.g. combination of temple parts 4 & 5 or 24 & 25); a hinge between the frame and the temple (e.g. combination of hinge parts 3, 6 & 7 or 23, 26 & 27); an extender (e.g. combination of 8, 11 & 14 or 28, 31 & 34) coupled to the hinge and configured to allow the temple to radially extend away from the hinge (paragraph [0001] e.g. see figures 2 or 5); and a cam/protrusion (e.g. cam end 10 or 30) disposed between the frame and the temple (see figures 1-2 or 4-5); and further teaches wherein the protrusion is disposed from a midsection of a surface edges of the temple and frame and is spaced from each of the edges of the surface (e.g. cam ends 10/30 is in a midsection, see figures 1-2 or 4-5) for the purpose of overcoming distortion to the temples when hyperextended (paragraph [0002-03]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by the combination of Huang and Wang to have the protrusion extends from a midsection of a surface having edges and is spaced from each of the edges of the surface as taught by Drlik for the purpose of overcoming distortion to the temples when hyperextended.
Regarding claim 15 the combination of Huang and Drlik disclose the eyewear of claim 14, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a longitudinally extending member (e.g. 52) extending away from the hinge (e.g. 51 see figure 5).
Regarding claim 16 the combination of Huang and Drlik disclose the eyewear of claim 15, as set forth above.  Huang further discloses it is further comprising a bushing (e.g. 55) slidably coupled to the longitudinally extending member (see figure 5) and a spring (e.g. 53) coupled to the bushing (see figure 5).
Regarding claim 17 the combination of Huang and Drlik disclose the eyewear of claim 16, as set forth above.  Huang further discloses wherein the spring is configured to enable the temple to radially extend from the hinge (see figure 5), and also create a bias force (inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 18 the combination of Huang and Drlik disclose the eyewear of claim 16, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Drlik foreign patent document DE2052269, of record, and in further view of Cazalet US Patent Application Publication 2016/0048036, of record.
Regarding claim 19 the combination of Huang and Drlik disclose the eyewear of claim 14, as set forth above.  Huang and Drlik do not disclose or teach the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended.
Cazlet teaches an eyewear device (e.g. figure 1 device 105) including a hinge (e.g. hinge 150) connecting a temple (e.g. arm 110) and a frame (e.g. portion 108) and further teaches the temple has an electrical connector in the form of an FPC (paragraph [0032] e.g. figure 5 FPC board 510) with a service loop (e.g. service loop 512) that extends in the extended/open position and folds in the closed position (paragraph [0032]) for the purpose of allowing the device to operate in multiple positions (paragraph [0032]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by the combination of Huang and Drlik to have the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended as taught by Cazalet, for the purpose of allowing the device to operate in multiple positions.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Drlik foreign patent document DE2052269, of record, and in further view Alcini US Patent Application Publication 2016/0054585, of record.
Regarding claims 22-23 the combination of Huang and Drlik disclose the eyewear of claim 14, as set forth above.  Huang and Drlik do not disclose or teach wherein the temple comprises of a temple surface, wherein the temple surface is positioned between the frame and the temple and comprises of a recess configured to receive the protrusion when the temple is in an open but not hyperextended position, as recited in claim 22; or wherein the recess is commensurate with the protrusion, as recited in claim 23.
Alicini teaches similar eyewear (see figures 3-5) including a similar hinge structure (e.g. figures 10-11) between a temple (e.g. 36) and frame (e.g. 22) including a projection (e.g. projection 430) and further teaches a recess (e.g. detent 432) commensurate with the protrusion (appears to be proportional and/or adequate) that receives the projection in the open position (paragraph [0071] see figure 11) and for the detent to be on the temple surface (paragraphs [0014-15]) for the purpose of aligning the temple and frame and stabilizing the temple in the open position (paragraph [0071]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the eyewear as disclosed by Huang to have a recess in the temple surface commensurate with the protrusion and configured to receive the protrusion when the temple is in an open position as taught by Alcini for the purpose of aligning the temple and frame and stabilizing the temple in the open position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                    October 18, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.
        2 In re Napier.
        3 In re Napier.
        4 In re Napier.